DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group II-claims 40-43, 45-46, 50, 52, and 84-100 in the reply filed on 09/29/2021 phone election is acknowledged.


Preliminary Remarks
	The preliminary amendment filed on 07/29/2021 has been entered.  Claims 40, 42-43, 52 have been amended, claims 2-39, 41, 44, 47-49, 51, 53-71, and 73-83 have been canceled, and claims 84-100 have been added.  


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear as to what the applicant is trying to claim pertaining to the claim limitation of “a disruption surface.”  It is not defined by the claims and it is not clearly defined in the Specification, therefore, claims 45-46 are indefinite.

Claims 45-46 recites the limitation "the head" in line 2 of claims 45-46.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 40, 42, 45-46, 50, 84-95, and 99-100 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0030796 A1-Xu et al., and further in views of US 2005/0287670A1-Gulliver et al. and US 5,114,858-Williams et al.

Claim 40: “A method comprising (a) providing a system comprising a cartridge engaged with an instrument,”:  Xu et al. disclose the present invention relates to devices for the treatment of biological samples. In particular, the invention relates to cartridges and/or biochip devices comprising a piezoelectrical material for the treatment of biological tissues and/or cells (Para. [0001], lines 1-5).  Further, Xu et al. disclose the cartridge may be used as it is or may be incorporated or integrated into a biochip, Such as in a micro total analytical system (u-TAS) or a lab-on-a-chip system (Para. [0018], lines 4-6).
 “(2) a plurality of cartridge ports, wherein the cartridge ports are in fluid communication with the preprocessing chamber;”:  Xu et al. disclose an inlet port and outlet port (Para. [0018], lines 2-3); Xu et al. disclose an inlet port of the miniature chamber (Para. [0170], line 2-3).
“(ii) wherein the instrument comprises: (1) a cartridge interface comprising a plurality of fluid ports engaged with the cartridge ports;”:  Xu et al. disclose the chamber uses a PZT disc as an actuator to generate strong impact and tissue dissociation (Para. [0183], lines 3-4); further, Xu et al. disclose an electromagnet (electromagnetic actuator per specification) may be positioned below the chamber (Para. [0137], line 17), and Xu et al. disclose inlet and outlet ports make the cartridge more suitable for insertion into a biochip (Para. [0096], lines 5-6).  Further, Xu et al. disclose 
“(2) a fluidics subsystem comprising one or more pumps and fluid lines communicating with the fluid ports in the cartridge interface;”:  Xu et al. disclose the device comprises one or more pumps, and channels connecting the chamber, reservoir(s) and valve(s, Para. [0023], lines 1-2).
“and (c) using the fluidic subsystem to move the suspension of biological material out of the preprocessing chamber.”:  Xu et al. disclose the device comprises one or more pumps, and channels connecting the chamber, reservoir(s) and valve(s, Para. [0023], lines 1-2); further, Xu et al. disclose the cartridge comprises an outlet port for the withdrawal of the sample solution after the tissue disruption and/or cell lysis has been carried out (Para. [0075], lines 11-13).

Regarding claim 40, Xu et al. teaches the invention discussed above.  Further, Xu et al. teaches a preprocessing chamber (miniature chamber) comprising a tissue disruptor and Xu et al. teaches other ways of tissue disruption adaptable for use with micromechanical and/or automated processes are available which employ enzymolytic tissue disruption methods (Para. [0004], lines 1-3).  However, Xu et al. does not explicitly teach a stator comprising grinding teeth.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Xu et al. to include a stator comprising grinding teeth as taught by Gulliver et al., because Gulliver et al. teaches the rotor is mounted to the stator in order to provide an annular gap/processing passage that is uniform in dimension throughout (Para. [0013], lines 5-7) and the rotor is mounted to the stator such that the annular gap/processing passage changes in dimension (e.g. gap space) from one side or point of the annular gap to another point or side of the annular gap (Para. [0013], lines 9-13).  Additionally, Gulliver et al. teaches various modifications may be made (Para. [0035], lines 3-4).

Regarding claim 40, Xu et al. teaches the invention discussed above and Xu et al. teaches the dimension of the chamber may be adapted according to specific requirements (Para. [0080], lines 8-9).  However, Xu et al. does not teach a plunger comprising a head comprising grinding teeth and a circumference which provides a gap between the plunger head and a wall of the preprocessing chamber between about 25 microns and 400 microns.
For claim 40, Williams et al. teaches an invention relating to a process of isolating subcellular components, especially nucleic acids, e.g., DNA, from a biological sample, particularly a solid tissue sample, employing a novel filtration/reverse-filtration 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Xu et al. to include a plunger comprising a head comprising grinding teeth and a circumference which provides a gap between the plunger head and a wall of the preprocessing chamber between about 25 microns and 400 microns as taught by Williams et al., because Williams et al. teaches one of ordinary skill in the art can easily ascertain the essential characteristics of the invention, and can make various changes and modifications to the invention to adapt it to various usages and conditions (Col. 17, lines 20-22).

Regarding claim 40, Xu et al. teaches the invention discussed above.  Further, Xu et al. teaches a PZT disc as an actuator and a tissue disruptor and other ways of tissue disruption adaptable for use with micromechanical and/or automated processes are available to employ enzymolytic tissue disruption methods (Para. [0004], lines 1-3).  However, Xu et al. does not teach a Z-axis of a plunger.
For claim 40, Williams et al. teaches an invention relating to a process of isolating subcellular components, especially nucleic acids, e.g., DNA, from a biological sample, particularly a solid tissue sample, employing a novel filtration/reverse-filtration step after maceration or grinding, of a solid sample (Col. 1, lines 40-45) and a grinder-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Xu et al. to include a Z-axis of a plunger taught by Williams et al., because Williams et al. teaches one of ordinary skill in the art can easily ascertain the essential characteristics of the invention, and can make various changes and modifications to the invention to adapt it to various usages and conditions (Col. 17, lines 20-22).

Regarding claim 40, Xu et al. teaches the invention discussed above.  Further, Xu et al. teaches the miniature chamber uses a PZT disc as an actuator to generate a strong impact and cavitation of fresh or frozen tissue dissociation, tissue disrupter, (Para. [0183], lines 3-5).  Additionally, Xu et al. disclose other ways of tissue disruption adaptable for use with micromechanical and/or automated processes are available to employ enzymolytic tissue disruption methods (Para. [0004], lines 1-3).  Additionally, Xu et al. disclose the biological sample may be a tissue from animal, human, plant, bacterial or virus and/or cell sample; the sample may be fresh or frozen tissue and/or cell sample (Para. [0041], lines 1-3).  However, Xu et al. does not explicitly teach a stator comprising grinding teeth.
For claim 40, Gulliver et al. teaches an apparatus for cell culturing and associated methods of use (Para. [0003], lines 1-3) and Gulliver et al. teaches a stator and a rotator (Para. [0045], lines 1-2), which reads on the instant claim limitation of a stator comprising grinding teeth.


Claim 42: “wherein the fluidics subsystem further comprises a source of fluids communicating with one or more pumps, wherein at least one of the fluids comprises one or more enzymes, and disrupting further comprises using the fluidic subsystem to move one or more enzymes for digesting extracellular matrix into the prepossessing chamber.”:  Xu et al. disclose the device comprises one or more pumps, and channels connecting the chamber, reservoir(s) and valve(s, Para. [0023], lines 1-2); reagent and buffer reservoirs (Para. [0021], line 1).  Further, Xu et al. disclose other ways of tissue disruption adaptable for use with micromechanical and/or automated processes are available which employ enzymolytic tissue disruption methods (Para. [0004], lines 1-3).

Claim 43: “wherein the fluidics subsystem further comprises a source of fluids communicating with one or more pumps, wherein at least one of the fluids comprises one or more detergents, and disrupting further comprises using the fluidic subsystem to 

Regarding claim 45, Xu et al. teaches the invention discussed above in claim 40.  Further, Xu et al. teach a tissue disrupter and other ways of tissue disruption and a preprocessing chamber discussed above.  However, Xu et al. does not explicitly teach a disruption surface of the head is a defined distance from a bottom surface of the preprocessing chamber and rotating the head to disrupt tissue in the preprocessing chamber.
For claim 45, an apparatus for cell culturing and associated methods of use (Para. [0003], lines 1-3) and Gulliver et al. teaches a stator and a rotator (Para. [0045], lines 1-2), further, the specification states the head 218 can be a rotator (Para. [0154], line 4), and which reads on the instant claim limitation of a disruption surface of the head is a defined distance from a bottom surface of the preprocessing chamber and rotating the head to disrupt tissue in the preprocessing chamber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Xu et al. to include a disruptor surface of the head is a defined distance from a bottom surface of the preprocessing chamber and rotating the head to disrupt tissue in the preprocessing chamber as taught 

Regarding claim 46, Xu et al. teaches the invention discussed above in claim 40.  Further, Xu et al. teach a tissue disrupter and other ways of tissue disruption and a preprocessing chamber discussed above.  However, Xu et al. does not explicitly teach wherein disrupting comprises positioning a disruption surface of the head with respect to a bottom surface of the preprocessing chamber at a plurality of different gap distances and, at each gap distance, rotating the head.
For claim 46, an apparatus for cell culturing and associated methods of use (Para. [0003], lines 1-3) and Gulliver et al. teaches a stator and a rotator (Para. [0045], lines 1-2), further, the specification states the head 218 can be a rotator (Para. [0154], line 4), and which reads on the instant claim limitation of a disruption surface of the head is a defined distance from a bottom surface of the preprocessing chamber and rotating the head to disrupt tissue in the preprocessing chamber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Xu et al. to include a disruptor surface of the head is a defined distance from a bottom surface of the preprocessing 

Regarding claim 50, Xu et al. teaches the invention discussed above in claim 40.  Further, Xu et al. discloses a tissue disruptor and an enzyme for digestion of the extracellular matrix of tissues discussed above.  However, Xu et al. does not disclose incubating the disrupted tissue.
For claim 50, Gulliver et al. teaches an apparatus for cell culturing and associated methods of use (Para. [0003], lines 1-3) and Gulliver et al. teaches an incubation system (incubated system 40, Para. [0047], line 3), which reads on the instant claim limitation of incubating the disrupted tissue.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Xu et al. to include an incubator incubating the disrupted tissue as taught by Gulliver et al., because Gulliver et al. teaches incubation can occur at desired temperatures for suspension cell culturing methods (Para. [0006], line 8) and Gulliver et al. teaches various modifications may be made (Para. [0035], lines 3-4).

Claim 84: “wherein the system further comprises a temperature regulating subsystem; and the method further comprises: (d) using the temperature regulating subsystem to maintain temperature in the preprocessing chamber.”:  Xu et al. disclose the disruption temperature rise in the cartridge and/or biochip device of the invention, measured by inserting a k-type thermocouple and read out by a digital reader. Without any additional cooling, the chamber temperature rose from room temperature of 25 C. to a maxi mum of 66° C. As the disruption of the tissue and/or lysis of cells can be carried out in 5-40 seconds in the cartridge and/or biochip device of the invention, the rise of temperature is maintained between 25-45º C (Para. [0093], lines 1-9).

Regarding claim 85, Xu et al. teaches the invention discussed above in claim 40.  Further, Xu et al. teaches tissue disruption.  However, Xu et al. does not explicitly teach wherein disruption comprises a plurality of disruption cycles, wherein each disruption cycle comprises lowering the plunger and rotating the plunger.
For claim 85, Williams et al. teaches a plunger and pushing the plunger in and out one or more times (Col. 7, lines 6-7), which reads on the instant claim limitation of wherein disruption comprises a plurality of disruption cycles, wherein each disruption cycle comprises lowering the plunger and rotating the plunger.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Xu et al. to include wherein disruption comprises a plurality of disruption cycles, wherein each disruption cycle comprises lowering the plunger and rotating the plunger as taught by Williams et al., 

Claim 86: “wherein the suspension comprises single cells, and moving comprises moving the single cells out of the preprocessing chamber.”:  Xu et al. disclose the biological sample may be a tissue from animal, human, plant, bacterial (single cell or unicellular organism) or virus and/or cell sample (Para. [0041], lines 1-2).  Further, Xu et al. disclose an outlet port (Para. [0018], lines 2-3); an outlet port for the withdrawal of the sample solution after the tissue disruption and/or cell lysis has been carried out (Para. [0075], lines 11-13).

Claim 87: “wherein the suspension comprises isolated nuclei, and moving comprises moving the isolated nuclei out of the preprocessing chamber.”:  Xu et al. disclose the further comprises the steps of isolating, purifying and/or amplifying nucleic acids obtained from the disrupted tissue and lysed cells (Para. [0164], lines 1-3); further, Xu et al. disclose an outlet port for the withdrawal of the sample solution after the tissue disruption and/or cell lysis has been carried out (Para. [0075], lines 11-13).

Claim 88: “wherein the fluidics subsystem further comprises a source of fluids communicating with one or more pumps, and disrupting comprises, for isolated nuclei: (i) using the fluidic subsystem to move one or more solutions into the preprocessing 

Claim 89: “wherein the fluidics subsystem further comprises a source of fluids communicating with one or more pumps, and disrupting comprises, for single cells: (i) using the fluidic subsystem to move one or more solutions into the preprocessing chamber, wherein the solutions comprise one or more of: collagenases, elastase, trypsin, papain, tyrpLE, hyaluronidase, chymotrypsin, neutral protease, pronase, liberase, clostripain, caseinase, neutral protease (Dispase®), DNAse, protease XIV, an RNase inhibitor, a protease inhibitor, an active site inhibitor, EDTA, EGTA, and sodium 

Regarding claim 90, Xu et al. teaches the invention discussed above in claim 40.  Further, Xu et al. teach tissue disruption and enzymlotic tissue disruption discussed above in claim 40.  However, Xu et al. does not explicitly teach incubation of the disrupted tissue.
For claim 90, Gulliver et al. teaches an apparatus for cell culturing and associated methods of use (Para. [0003], lines 1-3) and Gulliver et al. teaches an incubation system (incubated system 40, Para. [0047], line 3), which reads on the instant claim limitation of incubating the disrupted tissue.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Xu et al. to include an incubator incubating the disrupted tissue as taught by Gulliver et al., because Gulliver et al. teaches incubation can occur at desired temperatures for suspension cell culturing 
Regarding claim 91, Xu et al. teaches the invention discussed above in claim 40.  Further, Xu et al. teaches tissue disruption and reagents and buffer reservoirs discussed above and required regents (Para. [0094], lines 19-20).  However, Xu et al. does not explicitly teach incubation of the disrupted tissue. 
For claim 91, Gulliver et al. teaches an apparatus for cell culturing and associated methods of use (Para. [0003], lines 1-3) and Gulliver et al. teaches an incubation system (incubated system 40, Para. [0047], line 3), which reads on the instant claim limitation of incubating the disrupted tissue.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Xu et al. to include an incubator incubating the disrupted tissue as taught by Gulliver et al., because Gulliver et al. teaches incubation can occur at desired temperatures for suspension cell culturing methods (Para. [0006], line 8) and Gulliver et al. teaches various modifications may be made (Para. [0035], lines 3-4).

Regarding claim 92, Xu et al. teaches the invention discussed above in claim 40.  Further, Xu et al. teaches a preprocessing chamber and tissue disruption of single cells (e.g. bacteria), also discussed above and Xu et al. teaches the dimension of the chamber may be adapted according to specific requirements (Para. [0080], lines 8-9).  However, Xu et al. does not explicitly teach wherein the gap between the head (or rotor) and the wall of the preprocessing chamber is between 200 µm and 500 µm.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Xu et al. to include a stator and a rotor and wherein the gap between the head (or rotor) and the wall of the preprocessing chamber is between 200 µm and 500 µm  as taught by Gulliver et al., because Gulliver et al. teaches the rotor is mounted to the stator in order to provide an annular gap/processing passage that is uniform in dimension throughout (Para. [0013], lines 5-7) and the rotor is mounted to the stator such that the annular gap/processing passage changes in dimension (e.g. gap space) from one side or point of the annular gap to another point or side of the annular gap (Para. [0013], lines 9-13).  Additionally, Gulliver et al. teaches various modifications may be made (Para. [0035], lines 3-4).

Regarding claim 93, Xu et al. teaches the invention discussed above in claim 40.  Further, Xu et al. teaches a preprocessing chamber and tissue disruption, and Xu et al. teaches disrupted cells produces an isolated nuclei suspension (Para. [0164], lines 1-3) and Xu et al. teaches the dimension of the chamber may be adapted according to specific requirements (Para. [0080], lines 8-9).  However, Xu et al. does not explicitly teach wherein the gap between the head (or rotor) and the wall of the preprocessing chamber is between 50 µm and 250 µm.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Xu et al. to include a stator and rotor and wherein the gap between the head (or rotor) and the wall of the preprocessing chamber is between 50 µm and 250 µm as taught by Gulliver et al., because Gulliver et al. teaches the rotor is mounted to the stator in order to provide an annular gap/processing passage that is uniform in dimension throughout (Para. [0013], lines 5-7) and the rotor is mounted to the stator such that the annular gap/processing passage changes in dimension (e.g. gap space) from one side or point of the annular gap to another point or side of the annular gap (Para. [0013], lines 9-13).  Additionally, Gulliver et al. teaches various modifications may be made (Para. [0035], lines 3-4).

Regarding claim 94, Xu et al. teaches the invention discussed above in claim 40.  Further, Xu et al. teaches tissue disruption and a preprocessing chamber and Xu et al. teaches the dimension of the chamber may be adapted according to specific requirements (Para. [0080], lines 8-9) and Xu et al. teaches the outlet port can be fabricated and/or applied to the cartridge according to any method known in the art (Para. [0075], lines 20-21).  However, Xu et al. does not explicitly teach after disrupting the tissue, pushing the suspension around and above the head (or rotor) through the 
For claim 94 Gulliver et al. teaches an apparatus for cell culturing and associated methods of use (Para. [0003], lines 1-3) and Gulliver et al. teaches a stator and a rotator (Para. [0045], lines 1-2), which reads on the instant claim limitation of after disrupting the tissue, pushing the suspension around and above the head (or rotor) through the side gap between the head and the wall of the preprocessing chamber, and moving the suspension from a port positioned above the head.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Xu et al. to include a stator and rotor and after disrupting the tissue, pushing the suspension around and above the head (or rotor) through the side gap between the head and the wall of the preprocessing chamber, and moving the suspension from a port positioned above the head as taught by Gulliver et al., because Gulliver et al. teaches the rotor is mounted to the stator in order to provide an annular gap/processing passage that is uniform in dimension throughout (Para. [0013], lines 5-7) and the rotor is mounted to the stator such that the annular gap/processing passage changes in dimension (e.g. gap space) from one side or point of the annular gap to another point or side of the annular gap (Para. [0013], lines 9-13).  Additionally, Gulliver et al. teaches various modifications may be made (Para. [0035], lines 3-4).

Claim 95: “wherein the cartridge is engaged to the instrument through a cartridge port comprising a port cover that creates a seal between the port and the fluid port.”:  Xu 

Claim 99: “wherein moving the suspension out of the preprocessing chamber comprises moving the suspension into a processing chamber in the cartridge.”:  Xu et al. disclose the nucleic acid amplification (like RT-PCR, PCR, etc.) can be carried out directly in the chamber of the cartridge by adding the required reagents (Para. [0094], lines 18-20) via beads recovered in the extraction/PCR chamber (Para. [0139], lines 23-24).

Claim 100: “further capturing single cells or isolated nuclei in the processing chamber with antibodies, and washing to remove debris.”:  Xu et al. disclose the method further comprises the steps of isolating, purifying and/or amplifying nucleic acids obtained from the disrupted tissue and lysed cells, and recovering the nucleic acids. The reagents comprise washing buffer(s) and elute/RT PCR reagent(s, Para. [0164], lines 1-5).


52 is rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0030796 A1-Xu et al., in view of US 2005/0287670A1-Gulliver et al. as applied to claim 40 above, and in further view of US 2008/0050814 A1-Allickson.
Regarding claim 52, modified Xu et al. teaches the invention discussed above in claim 40.  However, Xu et al. does not explicitly teach passing the suspension through a strainer or stacked strainers to remove debris from the suspension.
For claim 52, Allickson teaches an invention relating to methods, processes and systems for procuring and processing placental tissue obtained from a whole placenta for isolating, collecting and cryopreservation (Para. [0002], lines 1-3) and Allickson teaches cells filtered through a cell strainer (Para. [0108], lines 15-16), which reads on the instant claim limitation of passing the suspension through a strainer or stacked strainers to remove debris from the suspension.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Xu et al. to further include a cell strainer as taught by Allickson, because Allickson teaches the cell suspension is filtered through a cell strainer to remove any residual debris such as disaggregated connective tissue or unwanted cells such as blood cells form the cellular suspension (Para. [0118], lines 19-21).


Claims 96-98 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0030796 A1-Xu et al., in view of US 2005/0287670A1-Gulliver et al., and in further view of US 2016/0116439 A1-Kindwall et al.
claim 96, modified Xu et al. teaches the invention discussed above in claim 40.  However, modified Xu et al. does not explicitly teach wherein the process is executed by a computer comprising scripts. 
For claim 96, Kindwall et al. teaches systems that may be used in various applications, such as sample preparations, process and/or analysis (Para. [0026], lines 1-3) and Kindwall et al. teaches a computer system that is programmed or otherwise configured to facilitate sample preparation, processing and/or analysis (Para. [0083], lines 1-3), which reads on the instant claim limitation of wherein the process is executed by a computer comprising scripts. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Xu et al. to further include wherein the process is executed by a computer comprising scripts as taught by Kindwall et al., because Kindwall et al. teaches the embedded computer provides an interface for the user to receive and process request or instructions from and deliver information to a user (Para. [0109], lines 7-12).

Regarding claim 97, modified Xu et al. teaches the invention discussed above in claim 96.  However, modified Xu et al. does not explicitly teach wherein the scripts can be revised, created, or edited by the operator. 
For claim 96, Kindwall et al. teaches systems that may be used in various applications, such as sample preparations, process and/or analysis (Para. [0026], lines 1-3) and Kindwall et al. teaches a computer system that is programmed or otherwise configured to facilitate sample preparation, processing and/or analysis (Para. [0083], 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Xu et al. to further include wherein the scripts can be revised, created, or edited by the operator as taught by Kindwall et al., because Kindwall et al. teaches the embedded computer provides an interface for the user to receive and process request or instructions from and deliver information to a user (Para. [0109], lines 7-12).


Regarding claim 98, modified Xu et al. teaches the invention discussed above in claim 96.  However, modified Xu et al. does not explicitly teach wherein the computer can be controlled by a user through a user interface.
For claim 98, Kindwall et al. teaches systems that may be used in various applications, such as sample preparations, process and/or analysis (Para. [0026], lines 1-3) and Kindwall et al. teaches a computer system that is programmed or otherwise configured to facilitate sample preparation, processing and/or analysis (Para. [0083], lines 1-3), and Kindwall et al. teaches a user interface which comprises system electronic controls, and a user interface screen (Para. [0109], line 8); also, Kindwall et al. teaches the user interface receives and processes requests or instructions from and delivers information to a user. It can include software programmed to execute routines 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Xu et al. to further include wherein the computer can be controlled by a user through a user interface as taught by Kindwall et al., because Kindwall et al. teaches the embedded computer provides an interface for the user to receive and process request or instructions from and deliver information to a user (Para. [0109], lines 7-12) and Kindwall et al. teaches user interface receives and processes requests or instructions from and delivers information to a user. It can include software programmed to execute routines for performing the operations mentioned, above, and transmit and receive information (Para. [0109], lines 10-14).


Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799